Citation Nr: 1600561	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  14-06 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of overpayment of $4,292.00 in overpayment of compensation benefits from February 2006 to March 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1950 to July 1952 and from October 1956 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 decision of the Committee on Waivers and Compromises at the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Administrative control for the appeal was subsequently changed to the VARO in Detroit, Michigan, after the Veteran relocated.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran appeared at hearing before the undersigned in November 2015.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran received $4,292.00 in dependency compensation for his deceased wife from February 2006 to March 2013.

2.  VA notified the Veteran of his responsibility to report any changes in the number of his dependents prior to his wife's death, but did not receive his report of his spouse's death until February 2012 (Status of Dependency Questionnaire).

3.  After receiving a Status of Dependency Questionnaire from the Veteran in February 2012, VA did not update the Veteran's dependency status until March 2013.

4.  Recovery of the overpayment of dependency compensation for the period from February 2006 to February 2012 would not result in undue hardship or defeat the purpose of an existing benefit to the Veteran.

5.  The Veteran would be unjustly enriched if the overpayment of dependency compensation for the period from February 2006 to February 2012 was not recovered.

6.  The Veteran did not change position to his detriment in reliance on overpayment of dependency compensation for the period from February 2006 to February 2012.

7.  VA's unnecessary delay in updating the Veteran's dependency status for more than a year after receiving a Status of Dependency Questionnaire in February 2012 outweighs the unjust enrichment that resulted from the overpayment of dependency compensation for the period from March 2012 to March 2013.


CONCLUSIONS OF LAW

1.  The payment of $4,292.00 in dependency compensation from February 2006 to March 2013 is a valid debt.  38 U.S.C.A. §§ 1115, 5302 (West 2014); 38 C.F.R. §§ 1.962, 3.4 (2015).

2.  The criteria for waiver of recovery of the overpayment of dependency compensation from February 2006 to February 2012 have not been met.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.956, 1.962, 1.963, 1.965 (2015).

3.  The criteria for waiver of recovery of the overpayment of dependency compensation from March 2012 to March 2013 have been met.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.956, 1.962, 1.963, 1.965.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, the Veteran claim involves the validity of a creation of an overpayment and a request for waiver of recovery of overpayment, involving Chapter 53 of Title 38 of the Unites States Code.  Therefore, the notice provisions of the VCAA do not apply.  See Lueras v. Principi, 18 Vet. App. 435 (2004).  To the extent that VA's duty to assist may apply, the Board finds no deficiency in this case.  See Edwards v. Peake, 22 Vet. App. 57, 60 (2008) (discussing the limitation of the holding in Lueras in as much as it relates to the duty to assist).  The Veteran has not identified any outstanding records or additional evidence that is necessary to decide the appeal, nor any other deficiency in the duty to assist that would result in prejudice with the Board proceeding with an appellate decision at this time.

Analysis

The preliminary issue of the validity of a debt is a threshold determination that must be made in a benefits overpayment debt collection matter.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.

Here, the Veteran's wife died in January 2006, but he received $4,292.00 in dependency compensation for his wife from February 2006 to March 2013.  Therefore, there is a valid debt because the Veteran was not entitled to receive additional dependency compensation following his wife's death.  See 38 U.S.C.A. § 1115; 38 C.F.R. § 3.4.

Recovery of an overpayment may be waived if there is no indication of fraud, misrepresentation, or bad faith, on the part of the person or the persons having an interest in obtaining the waiver, and recovery of such indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a).  In this case, there is no indication of fraud, misrepresentation, or bad faith on the part of the Veteran.  Thus, a waiver of the debt is not barred under 38 U.S.C.A. § 5302(c), and the Board must make a determination of whether recovery of the debt would be against equity and good conscience.

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  The decision reached should not be unduly favorable or adverse to either side.  Id.  The standard of "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  Id.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:  (1) the fault of the debtor; (2) balancing of faults between the debtor and VA; (3) undue hardship of collection on the debtor; (4) whether collection would defeat the purpose of an existing benefit to the debtor; (5) whether failure to collect a debt would result in the unjust enrichment; and (6) whether the debtor changed positions to his detriment in reliance upon a granted VA benefit.  Ridings v. Brown, 6 Vet. App. 544, 546 (1994); 38 C.F.R. § 1.965(a).

In the evaluation of whether equity and good conscience necessitates a favorable waiver decision, the Board must consider all the specifically enumerated elements applicable to a particular case.  See Ridings, supra; Cullen v. Brown, 5 Vet. App. 510, 512 (1993).  If warranted, the Board may waive a portion of the debt.  See Jordan v. Brown, 10 Vet. App. 171 (1997).

When, in fully weighing and balancing each equitable factor, there is an approximate balance of positive and negative evidence as to any material issue, VA shall give the Veteran the benefit of the doubt.  See 38 U.S.C.A. § 5107(b); see also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).

The Board must make a determination as to whether additional considerations would make collection of the indebtedness against equity and good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a).

Prior to his wife's death, VA had informed the Veteran of his responsibility to report any changes in the number of his dependents, as evidenced by a March 2004 request to complete a Status of Dependents Questionnaire (VA Form 21-0538).  As previously noted, the Veteran's wife died in January 2006.  Yet, VA did not receive an updated Status of Dependents Questionnaire following the Veteran's wife death until February 2012.

In so much as the Veteran has asserted he mailed a Status of Dependents Questionnaire to VA in 2007, there is no evidence VA received correspondence from the Veteran regarding his dependency status at that time, and the presumption of regularity applies.  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926) (indicating it is presumed that government officials "have properly discharged their official duties").  Therefore, it is presumed that VA has properly discharged its official duties in handling correspondences mailed by the Veteran.  The presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary."  Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992).  Statements made by the claimant are not the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 98, 102 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  The benefit of the doubt is not applicable to rebut presumption.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).

As the Veteran's assertions are insufficient to overcome the presumption of regularity, there must be some other form of evidence that clearly shows VA has not properly discharged its duty to handle correspondences related to his dependency status.  However, there is no evidence of record that indicates VA employees failed to properly discharge their official duties in receiving correspondences from the Veteran regarding his dependency status, other than his assertions.  Furthermore, the Veteran has provided inconsistent statements regarding his correspondence with VA regarding his dependency status.  Prior to his November 2015 hearing, the Veteran reported he updated his dependency status with the Department of Defense because he thought that was the entity responsible for managing his compensation benefits.  However, this is inconsistent with his testimony during the November 2015 hearing regarding the submission of a Status of Dependents Questionnaire to VA at some point in 2007.  Thus, the presumption of regularity has not been rebutted because there is not clear evidence to the contrary.  See Ashley, 2 Vet. App. at 309.  As it is presumed VA properly discharged its duties with respect to handling correspondences regarding the Veteran's dependency status, the Veteran must be deemed to be at fault for the overpayment of dependency compensation from February 2006 to February 2012.

If this debt were not collected, it would result in unjust enrichment on the Veteran's part, as he received dependency compensation for his deceased spouse for more than six years.  Collection of this debt would also not defeat the purpose of an existing benefit or result in undue hardship to the Veteran.  The collection of the debt will take place incrementally and not exceed fifteen percent of the Veteran's net monthly compensation; therefore, he will continue to receive compensation to account for occupational impairment resulting from his service-connected disabilities, albeit at a slightly reduced rate.  See 38 C.F.R. § 1.912a.  Although the Veteran testified he has made several adjustments to his spending habits since being notified of the debt collection, none of these changes result in the Veteran being deprived of the basic necessities of life.  He receives more than $1,800.00 per month in military retirement and Social Security Administration benefits, in addition to VA benefits and has reported that his income exceeds his expenses by $180 per month.  

His income allows him to meet his financial obligations and provide for basic necessities, such as housing, utilities, automobile payments, and insurance, while maintaining a significant amount of cash in the bank.  Thus, the incremental collection of the debt incurred from February 2006 to February 2012 will not defeat the purpose of an existing benefit or result in undue hardship to the Veteran.  There is no evidence the Veteran changed position to his detriment in reliance on overpayment of dependency compensation for the period from February 2006 to February 2012.  Thus, the facts and circumstances in the Veteran's case do not render collection of the debt from February 2006 to February 2012 against equity and good conscience.  See 38 C.F.R. § 1.965(a).  

While the Board has determined the Veteran to be a fault in the incurrence of debt from February 2006 to February 2012, it finds the unnecessary delay in updating the Veteran's dependency status for more than a year after receiving a Status of Dependency Questionnaire in February 2012 outweighs the unjust enrichment that resulted from the overpayment of dependency compensation for the period from March 2012 to March 2013.  The Veteran was not at fault for the additional debt incurred during this period, and inaction of VA's part substantially increased his total debt.  Therefore, the Board finds a need for reasonableness and moderation in the exercise of the Government's rights with respect to the overpayment from March 2012 to March 2013, as the Veteran actively tried to avoid this additional debt.  Accordingly, a partial waiver for this period is warranted.  See Jordan v. Brown, 10 Vet. App. 171 (1997).


ORDER

Waiver of overpayment of dependency compensation from February 2006 to February 2012 is denied.

Waiver of overpayment of dependency compensation from March 2012 to March 2013 is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


